849 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William R. BATES, Plaintiff-Appellant,v.FRANKLIN COUNTY MUNICIPAL COURT, Richard H. Ferrell, AlfredH. Glascor, Sidney H. Golden, Steve B. Hayes, Bruce Jenkins,Janet Jackson, Thomas Martin, James J. O'Grady, James A.Pearson, Deborah D. Pryce, Marvin S. Romanoff, Defendants- Appellees,Earl Smith, et al., Defendants.
No. 87-4119.
United States Court of Appeals, Sixth Circuit.
June 10, 1988.

Before CORNELIA G. KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction on the basis that the appeal is from an interlocutory order.  Appellant filed two motions on May 11, 1988, which are construed as his response to the motion to dismiss.


2
A review of the record indicates that the district court entered an order on November 18, 1987, which granted in part a motion to dismiss eleven judges named as defendants in this civil rights action.  On December 4, 1987, appellant filed his notice of appeal from that order.  The record indicates that several defendants remain parties to the suit.


3
This court lacks jurisdiction in the appeal.  Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of H.H.S., 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and is hereby dismissed.  Rule 8, Rules of the Sixth Circuit.